I do not join in the award to Mr. Lamb.
He took no part in the proceedings in the probate court but was employed by persons having a residuary interest in the distribution of the estate to appeal from the allowance of the final account of the executrix and, for his services, to have 25 per cent. of the total recovery, if he could not obtain compensation out of the estate. The express contract for compensation out of such specified source or fund bars aquantum meruit allowance against the estate.
Will the allowance against the estate of less than the amount called for by the employment contract satisfy that contract or merely be applied thereon?
If it does not satisfy the contract agreement then may Mr. Lamb recover in part on quantum meruit against the estate and the remainder under the express agreement out of the fund recovered?
FEAD, C.J., concurred with WIEST, J. *Page 644